Exhibit 10.1

Asset Purchase Agreement

This Asset Purchase Agreement (“Agreement”) is made between Desert Ribs LLC, a
Delaware limited liability company (“Desert Ribs”), a Delaware limited liability
company,  Famous Charlie LLC, a Delaware limited liability company (“Famous
Charlie”),  Famous Freddie LLC, a Delaware limited liability company (“Famous
Freddie”),  Famous Gracie LLC, a Delaware limited liability company (“Famous
Gracie”), and Famous George LLC, a Delaware limited liability company (“Famous
George”)  (together “Seller”, or “Sellers”, “Debtor” or “Debtors”); and Famous
Dave’s Ribs Inc., a Minnesota corporation (“Purchaser”), assignee of Famous
Dave’s of America, Inc., a Minnesota corporation, or its designee
 (“Franchisor”), as of June [20], 2019.

Background

Debtors

A. On April 5, 2019, Debtors filed a voluntary petition for relief under Chapter
11 of the United States Bankruptcy Code.  Each of the Debtors is organized under
Delaware law.  Each of the Debtors is a debtor-in-possession pursuant to 11
U.S.C. §§ 1107(a) and 1108.

B. Desert Ribs is the 100% sole member of Famous Charlie, Famous Freddie, Famous
George, and Famous Gracie.  John and Romy Erlandson are the members of Desert
Ribs and direct the management.

C. Desert Ribs leases premises at 14795 N. 78th Way #100, Scottsdale, AZ
85260.  This lease is not being assigned.

Operators

D. Famous Charlie, Famous Freddie, Famous George, and Famous Gracie
("Operators") each operate a Famous Dave's of America, Inc. franchise in
Maricopa County, Arizona.

E. Famous Gracie/Chandler.  Famous Gracie operates a Famous Dave's of America
franchise at 3250 West Frye Road, Chandler, Arizona 85224 ("Chandler Store")
pursuant to a Franchise Agreement dated December 27, 2002 with Franchisor.  The
Franchise Agreement has been amended from time to time and further modified by a
settlement agreement dated August 22, 2016.  As of April 1, 2019, Famous Gracie
is in default under the Franchise Agreement and owes approximately $131,200 in
past due sums due under the Franchise Agreement, including past due royalties,
as well as unpaid advances. 

F. The Chandler Store is leased from Propcor II Associates ("Chandler Landlord")
pursuant to a Lease Agreement originally dated November 14, 2003.  The Chandler
Lease had a 15-year term with four five-year extension options.  On September
19, 2018, Famous Gracie advised the Chandler Landlord of its intent to exercise
the first removal option.

G. Famous George/San Tan.  Famous George operates a Famous Dave's of America
franchise at 2206 East Williams Field Road, Suite 101, Gilbert, Arizona 85226
(the "San Tan 






Store") under a Franchise Agreement effective August 26, 2005.  The Franchise
Agreement has been amended from time to time.  As of April 1, 2019, Famous
George is in default under the Franchise Agreement and owes approximately
$118,400 in past due sums due under the Franchise Agreement, including past due
royalties, as well as unpaid advances. 

H. Famous George leases the premises at the San Tan store pursuant to a Lease
Agreement with Westcor San Tan Village LLC originally dated December 12,
2007.  The San Tan Lease has been amended with agreement of the San Tan
Landlord.  The San Tan Lease expires by its terms on December 31, 2019, subject
to contractual renewal options.

I. The San Tan Lease is not being assumed by Famous George and assigned to
Buyer.

J. Famous Charlie/Mesa.  Famous Charlie operates a Famous Dave's of America
franchise at 1011 North Dobson, Mesa, AZ 85201 (the "Mesa Store") pursuant to a
Franchise Agreement originally dated March 5, 2006.  The Franchise Agreement has
been amended from time to time thereafter.  As of April 1, 2019, Famous Charlie
is in default under the Franchise Agreement and owes approximately $249,000 in
past due sums due under the Franchise Agreement, including past due royalties,
as well as unpaid advances. 

K. Famous Charlie leases the Mesa Store pursuant to a Shopping Center Ground
Lease with De Rito/Kimco Riverview, L.L.C. ("Mesa Landlord") dated as of June
27, 2006.  The Mesa Lease has been amended from time to time.  Pursuant to a
First Amendment to Lease dated as of September 27, 2007, the Mesa Lease term was
extended to November 30, 2022, with two remaining five-year extension options. 

L. Famous Freddie/Peoria.  Famous Freddie operates a Famous Dave's of America
franchise at 16148 North 83rd Avenue, Peoria, Arizona 85382 (the "Peoria Store")
pursuant to a Franchise Agreement originally dated June 24, 2004.  The Franchise
Agreement has been amended from time to time.  As of April 1, 2019, Famous
Freddie is in default under the Franchise Agreement and owes approximately
$205,000 in past due sums due under the Franchise Agreement, including past due
royalties, as well as unpaid advances. 

M. Famous Freddie leases the Peoria Store pursuant to a Lease with Leytanlor
Development Corp. as Landlord under a Lease originally dated April 21,
2004.  The Peoria Lease had a 15-year term expiring July 31, 2019.  The Peoria
Landlord declined to allow Famous Charlie to extend the term of the Peoria
Lease.  Consequently, Purchaser has entered into a lease of the Peoria Store for
a term commencing August 1, 2019. 

N. None of the Operators have substantially refreshed or refurbished the Stores
since they were opened. 

Debtors’ Creditors

O. Famous Dave’s of America.  The Franchisor is a creditor of each Store and the
parent entity for unpaid fees under the Franchise Agreements, as well as
advances, totaling

2

 




$907,846.00 as of June 20, 2019.  No sums have been paid to the Franchisor for
royalties and other sums due under the Franchise Agreements since the bankruptcy
filings.

P. Newtek.  Debtors borrowed $5,000,000 from Newtek Small Business Finance, LLC
(“Newtek”) in a Loan made September 8, 2017 (the “Loan”).  The Loan was
guaranteed by the United States Small Business Administration.

Q. The Loan is evidenced by, among other things, a Loan Agreement, a U.S. Small
Business Administration Note made by Debtors to the order of Newtek, and the
documents described below (the “Loan Documents”), all dated September 8, 2017.  
 The Note bears interest at a variable rate of 2.75% above the Prime Rate,
adjusted pursuant to the terms of the Note.    Repayment of the Note is secured
by a Security Agreement made by Debtors.  The Newtek loan is further secured by
leasehold deeds of trust on the Peoria Store operated by Famous Freddie and the
Mesa Store operated by Famous Charlie.    The balance of the Newtek loan is
about $4,930,000.  It is payable monthly in the amount of $39,982, exclusive of
late charges.  The current interest rate is 8.25%.  Debtors are delinquent with
Newtek and charged late fees as a result.

R. AZDOR.  The Stores were delinquent in their prepetition transaction privilege
tax payments.  The State of Arizona ex rel Arizona Department of Revenue
(“AZDOR”) asserts a blanket lien on Debtors’ assets.  The Debtors have been
segregating accruing post-petition sales taxes on a daily basis, and have
further provided in the proposed DIP Financing for payment of the Transaction
Privilege Taxes accrued for the month of March 2019. 

S. Sysco.  Sysco is Debtors’ primary vendor, and provides more than weekly
delivery of fresh ingredients required for Debtors to meet the Franchisor’s
brand standards and customer expectations.  As of March 7, 2019, Sysco was owed
$187,518.05 for the four Stores.  Sysco agreed to a payment plan, so that the
balance would be paid in ten weekly installments of $18,518.05 plus current
invoices.    Debtors sought authority to pay the prepetition claim as a
“critical vendor.”  Debtors have no practical alternative to Sysco without
shutting down the Stores for a period of time.

T. Landlords.  Debtors are delinquent with landlords, generally in the range of
one to two months’ past due rent.  Defaults owed to each of the Landlords whose
leases are proposed to being assumed would be cured in connection with
assumption and assignment of the leases described herein.

U. Gift Cards.  Debtors have issued gift cards to their customers from time to
time.  Debtors’ good faith estimate of gift card liability is set forth in the
Purchase Price schedule.

V. Budget.  Debtors and Franchisor agreed on a debtor in possession loan
pursuant to a Budget filed with this Court (the “Budget”).  Although the DIP
Loan was not approved by this Court, the Budget remains in place.



3

 




W. Debtors have paid their post-petition obligations, including rent, generally
pursuant to the Budget, except for payments to Franchisor and Newtek.  Any
payments to Debtors’ professionals are held in trust subject to appropriate fee
application and court order. 

X. Debtors are unable to operate their Stores as a going concern.  Debtors have
sought approval of the Bankruptcy Court for the sale of substantially all of
their assets to Purchaser. 

Y. With the assistance of a Court-approved broker, Debtors sought higher and
better bids for the Assets.  No bids were received from anyone other than
Purchaser.

Z. Subject to Bankruptcy Court approval, Debtors agree to sell substantially all
of their assets, and Purchaser agrees to assume certain of Debtors’ liabilities,
as follows.

Agreements

1. Assets.  Sellers shall sell to Purchaser at the Closing all of their Assets
other than those Assets identified on the “Excluded Assets” Schedule attached.
 The Parties may add Excluded Assets up through the Closing.  Hereafter, the
“Assets” are the assets being purchased.

2. Free and Clear.  Seller shall purchase the Assets at the Closing free and
clear of all liens, claims and Encumbrances, other than those Liabilities
expressly assumed pursuant to Section ‎3.2.

3. Purchase Price.  Purchaser shall pay for the Assets via a combination of cash
and assumption of liabilities as follows:

3.1. Cash.  The sum of the following amounts, which are estimated on the
Purchase Price Schedule, and shall be finalized at the Closing:

3.1.1. Landlords.  All sums required to (i) satisfy obligations of the
applicable Debtor arising after the petition date until the Closing, and (ii)
cure pre-Closing monetary defaults under Assumed Leases, or are otherwise
required as a condition of assumption and assignment to Purchaser of the Assumed
Leases.  Purchaser may elect to make Cure Payments directly to the affected
Landlord(s).

3.1.2. United States Trustee.  All sums required for payment to the Office of
the United States Trustee with respect to quarterly UST fees for the periods
through the third quarter of 2019.  Purchaser shall pay the estimated 2d quarter
UST fee to Debtor for deposit in the debtor in possession account at Closing.  
 In the four Operators’ cases, Purchaser shall further

4

 




advance an amount equal to the lesser of $4,875 per debtor or the actual
quarterly UST fees owed for the 3d quarter as and when such fees are calculated
and due.

3.1.3. Debtors’ Professionals.  All sums required to pay allowed interim or
final fee applications of Debtors’ counsel and accountants, which are estimated
on the Purchase Price schedule.  Purchaser shall fund a payment so that Debtors’
counsel has $90,000 in trust on the Closing, and Debtors’ accountant has $31,000
in trust on the Closing.

3.1.4. Broker Commission.  $25,000 payable to the Court-approved broker;

3.1.5. Willie Itule Produce, Inc. (disputed).  An amount agreed to by Purchaser
and Willie Itule Produce, Inc. with respect to a disputed PACA claim.  Currently
Debtor has objected to the Itule claim and no payment is contemplated.

3.1.6. Newtek.  The amount of $1,000,000.00 payable to Newtek at Closing in
consideration of Newtek’s consent to the sale and release of its liens on the
Assets and any claims against Franchisor or Purchaser;

3.1.7. Vehicles.  The sum of $59,222.00 payable to Desert Ribs, LLC’s  debtor in
possession account on account of vehicles owned by Desert Ribs, LLC, including
trailers, owned or used by Debtors; and the Famous Gracie vehicles referenced in
Paragraph ‎3.1.8.  With respect to $7,773.09, less post-petition payments, owed
to Ally, which holds a lien on the 2014 Chevy Express Supershot VIN ending in
9772, Purchaser shall assume the liability and the cash purchase price for
vehicles be reduced by the unpaid balance of the Ally loan.

3.1.8. AZDOR.  The amount of $10,000.00 for the Famous Gracie building plus
proceeds of the Famous Gracie vehicles in the amount of $83,508.00, less the
amount owed to Ally at time of Closing, for a total amount estimated to be
$87,434.00 payable to AZDOR at Closing in consideration of its consent to the
sale and release of its liens on the Assets and any claims against Franchisor or
Purchaser accruing prior to Closing;

3.1.9. Post-Sale Hearing DIP.    Sums required to maintain the Operators as a
going concern from the June 20, 2019 sale hearing to the Closing,  with such
advances to be made in Purchaser’s sole discretion.

3.2. Assumed.  The sum of the following amounts, which are estimated on the
Purchase Price schedule, and shall be finalized at the Closing:

3.2.1. Franchisor Cure.  All sums required to cure Sellers’ pre-closing defaults
under each of the Franchise Agreements;

3.2.2. Pre-petition DIP.  $106,000 advanced by Franchisor as an emergency
pre-petition DIP loan;

3.2.3. Sysco.  The balance estimated at $34,998 owed to Sysco under Debtors’
pre-petition settlement agreement, which is assumed and assigned to Purchaser at
Closing;



5

 




3.2.4. Gift Cards.  Performance of Debtors’ obligations under outstanding gift
cards, estimated at $346,000 as of April 30, 2019, as such amount is due and
payable on or after the Closing, but no sums shall be payable in cash by
Purchaser to any holder of any gift card;

3.2.5. Transaction Privilege Tax.  All sums payable by Debtors for post-petition
transaction privilege taxes, but upon payment of all TPT tax obligations
incurred through Closing, Purchaser shall not be required to segregate amounts
collected for TPT taxes.

3.2.6. Insured Liabilities.  All liabilities arising from the ownership of the
acquired assets on and after the closing date, and any pre-closing liabilities
that are covered by insurance policies and binders assigned to Buyer, but only
to the extent of insurance coverage;

3.2.7. Assumed Contracts.    All pre-Closing cure amounts and all post-Closing
liabilities arising under any assumed contract or lease;

3.2.8. Employees.    All accrued post-petition payroll obligations owing as of
the Closing, not to exceed amounts provided in the Budget, and all accrued
liabilities owing to transferred employees for vacation time, personal time off,
and sick pay, under Debtors’ prepetition agreements without post-petition
modification unless approved by Purchaser;

3.2.9. Trade Payables.    All accrued postpetition trade payables, not to exceed
amounts provided in the Budget;

3.2.10. Utilities.  All post-petition sums payable to utilities by Debtors as
and when due.  All deposits provided by or on behalf of Debtor, when refunded,
shall be paid to Purchaser.

3.2.11. Extraordinary Items.  Any additional liability assumed by Purchaser in
its sole discretion.

4. Franchise Agreement.  Sellers will assume and assign to Purchaser each of the
Franchise Agreements (including San Tan).

5. Leases.  Sellers shall assume and assign to Purchaser at Purchaser’s expense
each of the following:

5.1. Assumed.  The following Leases shall be assumed by the applicable Debtor
and assigned to Buyer at Buyer’s expense:

5.1.1. Peoria Lease;

5.1.2. Mesa Lease; and

5.1.3. Chandler Lease.

5.2. Rejected.  The San Tan Lease shall not be assumed.  Buyer shall ensure that
funds sufficient to pay the obligations of Debtor arising under the San Tan
Lease from the

6

 




petition date until the Closing are paid.  Debtor shall seek rejection of the
San Tan Lease as of the Closing.

6. No Other Assumption.    Except for, and limited solely to the liabilities
described in Section ‎3.2, Purchaser shall not assume, and shall not be liable
for, any liabilities or obligations of any Seller of any nature whatsoever,
express or implied, fixed or contingent, or any claim, regardless of when made
or asserted, which arises out of or is based upon negligence, strict liability
or any express or implied representation, warranty agreement or guarantee made
by Sellers, or alleged to have been made by Sellers, or which is imposed or
asserted to be imposed by operation of law, and any claim seeking recovery for
property damage, consequential damage, lost revenue or income or personal
injury.  In addition to the foregoing, in no event other than as provided in
Section ‎3.2.5 shall Purchaser assume any liability or incur any liability or
obligation in respect of any federal, state or local income or other tax
liability of Sellers payable with respect to the Operators, Assets, properties
or operations of Sellers for any period.

7. Closing.  The Closing shall be deemed to occur on the first business day that
Debtors and Purchaser certify the Conditions to Closing stated below are
satisfied.

8. Conditions to Closing.

8.1. Sellers’ Conditions to Closing.    

8.1.1. This Court’s entry of an order approving this transaction in form
reasonably satisfactory to Sellers and Purchaser (the “Sale Order”), which order
is not stayed pending appeal. 

8.1.2. Purchaser’s tender of the Purchase Price as provided above. 

8.2. Purchaser’s Conditions to Closing. The Closing shall not occur until
satisfaction of each of the following conditions, or Purchaser’s waiver of such
condition in Purchaser’s sole discretion.

8.2.1. The Sale Order has been entered, is final and not subject to a pending
appeal or stay.

8.2.2. Each Debtor has tendered in appropriate form documentation reasonably
necessary to transfer the Assets to Purchaser without representation or
warranty, as-is, where-is.

8.2.3. Newtek has tendered any releases reasonably requested by Purchaser in
recordable form as appropriate.

8.2.4. The AZDOR has tendered any releases reasonably requested by Purchaser in
appropriate form,

8.2.5. Each Landlord has executed and delivered a consent to the assumption and
assignment of its Lease in form reasonably acceptable to Purchaser.



7

 




8.2.6. The Operators have conducted their businesses in the ordinary course,
without material adverse change, from the Sale Hearing to the Closing.

9. Termination.  This Agreement may be terminated by Purchaser upon written
notice to Debtors if the Purchaser’s Conditions to Closing have not occurred on
or before June 30, 2019.

10. Purchase and Release of Claims.  Entry of the Sale Order shall constitute a
sale by Debtors to Purchaser and a release by the Purchaser as of the Closing of
any claim or cause of action of any kind against the following, but specifically
excluding any claim or cause of action of any kind against Romy Pamela Erlandson
and John Andrew Erlandson:

10.1. Franchisor and Purchaser, in consideration of the purchase,

10.2. Newtek, in consideration of its lien release,

10.3. Sysco, on account of assumption of the Sysco settlement agreement,

10.4. Any Landlord on an Assumed Lease,  on account of assumption and assignment
of each Lease,

10.5. Each utility,

10.6. CPA for Hire, PC, on account of its continuing agreement to provide
necessary accounting services to Debtors and Purchaser,  

10.7. The AZDOR,  and

10.8. Any other party to a lease or contract assumed and assigned to Purchaser
prior to Closing,  

with respect to any act or event occurring on or before the Closing, whether
known or unknown, and regardless of whether any such claim or cause of action is
contingent, unliquidated, disputed or otherwise.

11. Miscellaneous.    

11.1. Certain Phrases and Calculations of Time

11.1.1. In this Agreement, (i) the words "including" and "includes" mean
"including (or includes" without limitation"; and (ii) in the computation of
periods of time from a specified date to a later specified date, unless
otherwise expressly stated, the word "from" means "from and including" and the
words "to" and "until" each mean "to but excluding".  If the last day of any
such period is not a Business Day, such period will end on the next Business
Day.

11.1.2. When calculating the period of time "within" which or "following" which
any act or event is required or permitted to be done, notice given or steps
taken, the date which is the reference date in calculating such period is to be
excluded from the calculation.  If

8

 




the last day of any such period is not a Business Day, such period will end on
the next Business Day.

11.2. Headings.  The inclusion of a table of contents, the division of this
Agreement into Articles and Sections and the insertion of headings are for
convenience reference only and are not to affect or be used in the construction
or interpretation of this Agreement.

11.3. Currency.  All monetary amounts in this Agreement, unless otherwise
specified, are stated in the currency of the United States.

11.4. No Presumption.  The Parties and their counsel have participated jointly
in the negotiation and drafting of this Agreement .  If an ambiguity or a
question of intent or interpretation arises, this Agreement is to be construed
as if drafted jointly by the Parties. No presumption or burden of proof should
arise in favor of any Party by virtue of the authorship of any provision of this
Agreement.

11.5. Governing Law. 

11.5.1. This Agreement is governed by and is to be interpreted, construed and
enforced in accordance with the laws of the State of Arizona and the federal
laws of United States applicable therein, without regard to conflict of law
principles.

11.5.2. Subject to the dispute resolution provisions of this Agreement, each of
the Parties irrevocably submits to the exclusive jurisdiction of the United
States Bankruptcy Court for the District of Arizona in any action or proceeding
arising out of or relating to this Agreement. Each of the Parties waives
objection to the venue of any action or proceeding in such court or any argument
that such court provides an inconvenient forum.

11.6. Notices

11.6.1. Any notice, consent, waiver or other communication given under this
Agreement must be in writing and shall be given by delivering it (personally or
by nationally recognized courier) or sending it by facsimile or electronic mail
addressed:

11.6.1.1. To the Purchaser at:

Famous Dave’s of America, Inc.

Famous Dave’s Ribs Inc.

Attn. Michael Medved, Corporate Counsel

12701 Whitewater Drive, Suite 290

Minnetonka, MN 55343
Email: Michael.Medved@famousdaves.com

 



9

 




With a copy to:

 

Robert M. Charles, Jr.

Lewis Roca Rothgerber Christie LLP

One South Church Avenue, Suite 2000

Tucson, AZ 85701

Email: RCharles@LRRC.com

 

11.6.1.2. To Debtors at:

c/o Desert Ribs LLC

Attn. John Erlandson

14795 N. 78th Way, Suite# 100

Scottsdale, AZ 85260

 

With a copy to:

 

Michael W. Carmel

80 East Columbus Avenue

Phoenix, AZ 85012-2334

E-mail:  Michael@mcarmellaw

 

Any such communication is deemed to have been duly given (a) if delivered
personally during regular business hours, on the day of delivery, (b) if sent by
a nationally recognized courier service (delivery receipt requested) with
charges paid by the sender, on the later of (i) the first Business Day following
the date of dispatch, or (ii) the scheduled day of delivery by such service, (c)
if sent by facsimile (with confirmation of transmission) or email (with
confirmation of receipt), on the day so sent if the day is a Business Day and
the transmission was sent prior to 5 pm (PST) and otherwise on the next Business
Day. In the case of electronic mail, receipt of each communication must be
confirmed by the recipient by the end of the next Business Day or, if not so
confirmed, must be followed by the dispatch of a copy of such communication
pursuant to one of the other methods described above; provided however that such
email notice shall be deemed to have been given on the date stipulated in (c)
above. A Person may change its address for service by notice given in accordance
with the foregoing and any subsequent communication must be sent to such Person
at its changed address.

11.7. Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements, understandings, negotiations
and discussions relating to the subject matter thereof, whether oral or written.
There are no representations, warranties, covenants, conditions or other
agreements, express or implied, collateral, statutory or otherwise, between the
Parties relating to the subject matter hereof except as specifically set forth
in this Agreement. Neither Party has relied or is relying on any other
information, discussions or understandings in entering into and completing the
transactions contemplated in this Agreement.

11.8. Amendments.  This Agreement may only be amended, supplemented or otherwise
modified by written agreement of the Sellers and the Purchaser.    



10

 




11.9. Waiver.  The failure or delay by a Party in enforcing, or insisting upon
strict performance of, any provision of this Agreement does not constitute a
waiver of such provision or in any way affect the enforceability of this
Agreement (or any of its provisions) or deprive a Party of the right, at any
time or from time to time, to enforce or insist upon strict performance of that
provision or any other provision of this Agreement. Any waiver by a Party of any
provision of this Agreement is effective only if in writing and signed by a duly
authorized representative of such Party.

11.10. Assignments. 

11.10.1. This Agreement will become effective when executed by the Parties and
thereafter will be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

11.10.2. Except as provided in Section ‎11.10.3, neither this Agreement nor any
of the rights, duties or obligations under this Agreement are assignable or
transferable by a Party without the prior written consent of the other Party.
Any attempt to assign any of the rights, duties or obligations in this Agreement
without such written consent is void.

11.10.3. Purchaser may, with written notice, at any time on prior to the Closing
Date, assign its rights and obligations under this Agreement to an Affiliate of
Franchisor, upon such Affiliates assumption of the obligations of Purchaser
under this Agreement.

11.11. Third Party Beneficiaries.  Except as otherwise expressly provided in
this Agreement, the Parties do not intend that this Agreement benefit or create
any legal or equitable right, remedy or cause of action in, or on behalf of, any
Person other than a Party and no Person, other than a Party, is entitled to rely
on the provisions of this Agreement in any proceeding.

11.12. Time of the Essence.  Time is of the essence in this Agreement.

11.13. Sales, Transfer and Documentary Taxes.  Neither Party shall be
responsible for the other's sales, transfer, documentary taxes, or other fees
directly relating to the transfer of the Assets, due as a result of the transfer
of the Assets to Purchaser.

11.14. Expenses.  Except as otherwise expressly provided in this Agreement, all
costs and expenses (including the fees and disbursements of legal counsel,
brokers, investment advisers, consultants and accountants) incurred in
connection with this Agreement and the transactions contemplated herein are to
be paid by the Party incurring such expenses. If this Agreement is terminated,
the obligation of each Party to pay its own expenses will be subject to any
rights of such Party arising from a breach of this Agreement by the other Party.

11.15. Further Assurances.  From time to time after the Closing, each Party
will, at the request of the other Party, execute and deliver such additional
conveyances, transfers and other assurances and perform or cause to be performed
such further and other acts or things as may be reasonably required to give
effect to, and carry out the intent of, this Agreement.



11

 




11.16. Counterparts.  This Agreement may be executed in any number of separate
counterparts (including by facsimile or other electronic means) and all such
signed counterparts will together constitute one and the same agreement. To
evidence its execution of an original counterpart of this Agreement, a Party may
send a copy of its original signature on the execution page hereof to the other
Parties by facsimile or other means of recorded electronic transmission and such
transmission (including in PDF form) with an acknowledgement of receipt shall
constitute delivery of an executed copy of this Agreement to the receiving
Party.

[signatures follow]

 

Desert Ribs LLC

 

By /s/Romy Pamela Erlandson

Romy Pamela Erlandson, Member/Manager

 

By /s/Romy Pamela Erlandson

John Andrew Erlandson, Member/Manager

 

Famous Charlie LLC

By Desert Ribs LLC, Its Member/Manager

 

By /s/Romy Pamela Erlandson

Romy Pamela Erlandson, Member/Manager

 

By /s/John Andrew Erlandson

John Andrew Erlandson, Member/Manager

 

Famous Freddie LLC

By Desert Ribs LLC, Its Member/Manager

 

By /s/Romy Pamela Erlandson

Romy Pamela Erlandson, Member/Manager

 

By /s/John Andrew Erlandson

John Andrew Erlandson, Member/Manager

 

Famous Gracie LLC

By Desert Ribs LLC, Its Member/Manager

 

By /s/Romy Pamela Erlandson

Romy Pamela Erlandson, Member/Manager

 

By /s/John Andrew Erlandson

John Andrew Erlandson, Member/Manager



12

 




 

Famous George LLC

By Desert Ribs LLC, Its Member/Manager

 

By /s/Romy Pamela Erlandson

Romy Pamela Erlandson, Member/Manager

 

By /s/John Andrew Erlandson

John Andrew Erlandson, Member/Manager

 

FAMOUS DAVE’S OF AMERICA, INC.

By: /s/ Jeffery Crivello

Its: Chief Executive Officer

 

FAMOUS DAVE’S RIBS, INC.

By: /s/ Jeffery Crivello

Its: Chief Executive Officer

 

 





13

 




 

Excluded Assets

Desert Ribs’ lease of its premises.

San Tan Lease

Chapter 5 causes of action other than avoidance or other actions that might
interfere with Buyer’s rights with respect to the acquired Assets, as detailed
in Section ‎10 of this Agreement.





14

 




Purchase Price Schedule

 

15

 

